No. 99-60713
                                  -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 99-60713
                          Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

RICHARD KUEBLER,

                                            Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                      USDC No. 1:98-CR-132-B
                       --------------------
                          April 13, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Richard Kuebler seeks to appeal his conviction resulting

from being ticketed by a United States Park Service ranger for

going 63 miles per hour in a 50 miles per hour zone of the

Natchez Trace Parkway.    This court must examine the basis of its

jurisdiction.    Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.

1987).   A timely notice of appeal is necessary to the exercise of

appellate jurisdiction.     United States v. Cooper, 135 F.3d 960,

961 (5th Cir. 1998).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-60713
                               -2-

     The district court entered judgment on September 9, 1999,

and Kuebler’s notice of appeal was not filed until September 27,

1999, more than 10 days after the entry of judgment.     Fed. R.

App. P. 4(b)(1)(A)(i) and 26(a).   Kuebler asserts that he

perfected his appeal on September 22, 1999, the date on which the

notice of appeal was mailed.   Because Kuebler was not

incarcerated, the “mailbox rule” does not apply and his notice of

appeal was not timely because it was not received by the Clerk

within ten days of entry of judgment.    See United States v.

Clark, 193 F.3d 845, 846 n.3 (5th Cir. 1999).   Kuebler’s appeal

is dismissed for lack of jurisdiction.

     APPEAL DISMISSED FOR LACK OF JURISDICTION.